                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA


DAVID BROWN,
                      Plaintiff,
            v.                                           CIVIL ACTION
                                                         NO. 18-1126
MICHAEL McCAFFERTY, et al.,

                       Defendants.



                                       ORDER

      AND NOW, this 24th day February, 2020, upon consideration of Defendants’

Unopposed Motion in Limine (ECF No. 87), Plaintiff’s Motion in Limine (ECF No. 88)

and Defendants’ Response (ECF No. 90), it is hereby ORDERED that:

      1. Defendants’ Motion (ECF No. 87) is GRANTED;

      2. Plaintiff’s Motion (ECF No. 88) is DENIED; and

      3. Defendants may impeach the Plaintiff’s character for truthfulness with

         evidence of his prior convictions consistent with Federal Rule of Evidence

         609(a)(1)(A). Defendants may also introduce evidence of Plaintiff’s

         aggravated assault and burglary convictions under Federal Rule of Evidence

         404(b) for the limited purpose of establishing motive.

                                                     BY THE COURT:




                                                     /s/ Gerald J. Pappert
                                                     GERALD J. PAPPERT, J.
